DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-2, 4, 6, 8-9, 11, 13, 15-18, 20, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lampka (US 2010/0151775, previously cited) alone. 
Regarding claim 1, Lampka teaches an accessory drivable by a driving shaft, the accessory comprising: an attachment member (36) having a central axis (55), the central axis being perpendicular to a first surface of the attachment member (vertical axis is perpendicular to top surface of attachment member 36); a fastener (vertical shaft interior to bearing 34 shown in fig 2) that connects to at least the attachment member (integral with attachment member); a locking member (26) movable into at least a locked position in which the locking member is engaged with the attachment member such that the attachment member is configured to rotate about the central axis (fig 3; [0056]), and an unlocked position in which the locking member is disengaged from the attachment member (fig 2) such that the attachment member is configured to rotate about an eccentric axis (54), the eccentric axis being offset from the central axis (fig 2); and an eccentric member (30) including a first slot (63) that receives the locking member (fig 2) at least along a first axis that is central to the first slot, a second slot (28) that receives the driving shaft ([0033]; note that the driving shaft is not positively recited as a part of the accessory) at least along a second axis that is central to the second slot, and a third slot (fig 2, central slot housing bearing 34) that receives the fastener (fig 2) at least along a third axis that is central to the third slot, wherein the second slot of the eccentric member is structured to align with the central axis of the attachment member and the third slot of the eccentric member is structured to align with the eccentric axis of the attachment member (alignments shown in fig 3), and the central axis of the attachment member aligns with a drive 
Regarding claim 8, Lampka teaches an apparatus comprising a driving shaft (18), a motor to drive the driving shaft ([0003]), and an accessory drivable by the driving shaft, the accessory including: an attachment member (36) having a central axis (55), the central axis being perpendicular to a first surface of the attachment member (vertical axis is perpendicular to top surface of attachment member 36); a fastener (vertical shaft interior to bearing 34 shown in fig 2) connected to at least the attachment member (integral with attachment member); a locking member (26) movable into at least a locked position in which the locking member is engaged with the attachment member such that the attachment member is configured to rotate about the central axis (fig 3; [0056]), and an unlocked position in which the locking member is disengaged from the attachment member (fig 2) such that the attachment member is configured to rotate about an eccentric axis (54), the eccentric axis being offset from the central axis (fig 2); and an eccentric member (30) including a first slot (63) that receives the locking member (fig 2) at least along a first axis that is central to the first slot, a second slot (28) 
Regarding claim 15, Lampka teaches an accessory drivable by a driving shaft, the accessory comprising: an attachment member (36) having a central axis (55), the central axis being perpendicular to a first surface of the attachment member (vertical axis is perpendicular to top surface of attachment member 36); a fastener (vertical shaft interior to bearing 34 shown in fig 2) that connects to at least the attachment member (integrally attached to attachment member); a locking member (26) movable into at least a locked position in which 
Regarding claims 2, 9, and 16, Lampka, as modified, teaches all the elements of claims 1, 8 and 15 as described above. Lampka further teaches the attachment member moves in at least a spinning motion when rotating about the central axis ([0042]); and the attachment member moves in at least a random orbital motion when rotating about the eccentric axis ([0034]).
Regarding claims 4, 11, and 18 Lampka, as modified, teaches all the elements of claims 1, 8 and 15 as described above. Lampka further teaches a bearing (34) wherein the fastener connects at least the bearing to the eccentric member and the attachment member such that the bearing is centered about the eccentric axis (fig 3).
Regarding claims 6, 13, and 20 Lampka, as modified, teaches all the elements of claims 1, 8 and 15 as described above. Lampka further teaches the attachment member includes a locking slot (37) that is structured to receive the locking member (fig 3); and the locking member is in the locked position when the locking member is engaged with the locking slot (fig 3), and the unlocked position when the locking member is disengaged from the locking slot (fig 2).
Regarding claims 17 and 22, Lampka, as modified, teaches all the elements of claim 15 as described above. Lampka further teaches the central axis (55) of the attachment member aligns with a drive axis (52) of the driving shaft when the driving shaft is positioned within the second slot (fig 3); the eccentric member is distinct and separate from the attachment member (fig 1); and a longitudinal axis of the first slot is parallel to a longitudinal axis of the second slot (fig 2; both vertical).
Claims 5, 12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lampka as applied to claims 4, 11 and 18 above, and further in view of Heidelberger (US 6878049, previously cited).
Regarding claims 5, 12, and 19, Lampka, as modified, teaches all the elements of claims 4, 11 and 18 as described above. Lampka does not teach the attachment member including a guide slot that receives the bearing. Heidelberger teaches an orbital tool including an attachment member (20) including a guide slot (56) which receives a bearing (60) and a third slot (64) is aligned with the guide slot (fig 3). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to align a guide slot with the third slot of Lampka to receive the bearing in order to achieve the predictable result of providing smooth rotation to the attachment member.  
Claims 7, 14, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lampka as applied to claims 1, 8 and 15 above, and further in view of Hafele et al (US 2019/0084116, previously cited).
Regarding claims 7, 14 and 21, Lampka, as modified, teaches all the elements of claims 1, 8 and 15 as described above. Lampka does not teach a constraint mechanism. Hafele teaches a an orbital tool including a constraint mechanism (130) that holds a part of an attachment member (fig 21) such that the attachment member moves in at least an orbital motion when driven by a driving shaft ([0056]). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to provide the constraint mechanism of Hafele to the accessory of Lampka in order to allow a user to selectively limit rotation of the attachment member as taught by Hafele ([0056]).
Response to Arguments
Applicant's arguments filed 27 Nov 2020 have been fully considered but they are not persuasive. Applicant argues that the prior art does not teach or render obvious the claimed slot arrangement. Applicant has provided no showing that the arrangement of the slots provides any particular function. Since the tool of Lampka would only require a simple relocation of the third slot to provide the claimed arrangement, and such a routine modification would make no change to the function or operation of the tool, this modification is obvious as detailed in the rejection above. Regarding Heidelberger, applicant further argues that element 20 of Heidelberger cannot be considered an attachment member. Examiner respectfully disagrees. Element 20 of Heidelberger serves as an attachment member performing the same function as the attachment member in Lampka and applicant’s specification, as it provides a connection for the grinding attachment. Thus the teachings of Heidelberger’s guide slot are applicable to the attachment member of Lampka as detailed above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEL T DION whose telephone number is (571)272-9091.  The examiner can normally be reached on M-Th 9-5, F 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARCEL T DION/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723